DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 05/24/2021 is/are being considered by the examiner.
Claims 16, 19-20, 22-23, 25-26 are pending:
Claims 1-15, 17-18, 21, 24 are canceled


Response to Arguments
Applicant’s arguments and/or amendments and in combination with the authorized drawing amendment herein, with respect to drawings have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 


Claim Interpretation
Language and/or terms in the claims are interpreted as follows:
The term “fan” as presented in claim 26 is being read and considered as how one of ordinary skill in the art would understand the term while lacking any discussion in the specification to define “fan”. The term “fan” is only present in Para2/25, and in both instances “fan” is used in the completely generic sense with Para25 adding in that the generic fan has the impeller of the disclosure. A generic fan in the context of the particularly disclosed/claimed impeller will be considered: “a surrounding structure that houses and facilitates the rotation of the impeller while in use, generically by use of a generic motor, while the surrounding structure channels or influences airflow to and from the impeller”.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with W.R. Duke Taylor (31,306) on 06/01/2021.

The application has been amended as follows: 
IN THE SPECIFICATION
Para 33.1
Amend as follows “along [[alone]] line” to remove the clear typo
Para 33.2
Amend to be “Fig. 6 is a schematic view of the fan 100 comprising the impeller 1 of Fig1.”

IN THE CLAIMS
Claim 17 is canceled, per the claim set dated 03/02/2021, and to avoid 35 USC 112d issues with claim 16.
Claim 26
Amend as follows “A fan comprising [[a fan and]] the impeller according to Claim 16.”

IN THE DRAWINGS – AUTHORIZED AMENDMENTS
Fig6
Replace drawing with fully schematic view of two rectangles, where one of the rectangles is located within the outer rectangle. Add reference character 1 to indicate that the inner rectangle is the impeller of Fig1, and add reference character 100 to indicate that the outer rectangle is a fan. Both rectangles are solid line in construction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747